357 S.W.3d 319 (2012)
Alexander R. YOUNG, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73783.
Missouri Court of Appeals, Western District.
January 31, 2012.
Alexander R. Young, Appellant pro se.
Michael J. Spillane, Jefferson City, MO, for respondent.
Before Division Two: GARY D. WITT, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Alexander Young, an inmate, filed a pro se suit seeking a declaratory judgment that he be released on parole on December 30, 2010. The parties filed cross motions for summary judgment and the trial court granted summary judgment in favor of the State and denied Young's motion.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.